80 U.S. 187 (____)
13 Wall. 187
HAMPTON
v.
ROUSE.
Supreme Court of United States.

*188 Mr. P. Phillips, in support of the motion; Mr. W.W. Boyce, contra.
The CHIEF JUSTICE:
It has often been held that in a writ of error to a joint judgment against several, all must join; and that the omission of one or more, without such proceeding, is an irregularity for which the writ will be dismissed.[] The motion in the present case must, therefore, be
GRANTED.
NOTES
[]  Williams v. Bank of the United States, 11 Wheaton, 414; Owings v. Kincannon, 7 Peters, 399; The Protector, 11 Wallace, 82.